Citation Nr: 1645247	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-46 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, right knee, status post meniscus repair with scars.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2005 to October 2006 and from December 2006 to November to 2007.  He also had service in the reserves, with periods of active duty for training (ACDUTRA) and inactive duty training (IDT). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in relevant part, granted service connection for a right knee disability and assigned a noncompensable rating, effective November 16, 2007.  The rating decision also denied service connection for a psychiatric disability.

Thereafter, in a July 2015 rating decision, the RO increased the rating for the service-connected right knee disability to 10 percent disabling, effective November 16, 2007.

These matters were before the Board in January 2016, at which time they were remanded for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's January 2016 remand directives, it was requested that the Veteran be provided a VA examination to determine the nature and severity of his service-connected right knee disability.  

At the outset, the Board observes that in correspondence received in December 2015, the Veteran provided an updated address.  

Initially, the appellant was scheduled for a VA examination in February 2016 at the VA Medical Center in Richmond, Virginia.  However, the examination notification was sent to the incorrect address.  Notwithstanding, the examination was cancelled to reschedule it at a facility closer to the Veteran.

Thereafter, examinations were scheduled in March 2016 and April 2016 at the VAMC in Hampton, Virginia.  However, the appellant failed to report.  A review of the evidence demonstrates that the examination notifications were again sent to the incorrect address.  

As the evidence shows that the examination notifications were sent to the incorrect address, there is no indication that the appellant was aware of the scheduled examinations.  In light of the foregoing, the Veteran should be provided a VA examination on remand.  

Additionally, in the previous remand directives, the Board requested that outstanding private treatment records for the appellant's psychiatric disability be obtained.  The Veteran was sent correspondence in February 2016 which instructed him to identify all private health care providers for his psychiatric disability and to provide the appropriate authorization to obtain such records.  Alternatively, the Veteran was informed that he could obtain the records and submit them to VA.  If the records revealed a diagnosis of a psychiatric disability, a VA examination was to be provided.  However, the appellant did not respond and failed to provide any private treatment records for his psychiatric disability.  Nonetheless, available VA treatment records note that the appellant has a history of bipolar disorder and PTSD.  As the appellant asserts that his psychiatric disability is related to his service-connected knee disability, a VA psychiatric examination should be provided and an etiological opinion should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to verify the Veteran's current mailing address.  All efforts should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorder.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all psychiatric disorders found on examination and diagnosed since the filing of the claim on March 25, 2009.  For each diagnosed psychiatric disorder, the examiner is to provide the following opinions:

a. Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder is caused by the Veteran's service-connected right knee disability?

b. Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder has been aggravated by the Veteran's service-connected right knee disability?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

c. Is it as least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service?

If PTSD is diagnosed, the examiner must identify the stressor upon which it is based.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide an opinion without resorting to speculation, he or she must provide a complete explanation stating why this is so.

The examiner must consider the lay statements of record.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.

The examiner should determine whether the knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's knee, if any.  If instability or recurrent subluxation is present, the examiner must specifically state whether such instability or recurrent subluxation is slight, moderate, or severe.  If instability or recurrent subluxation is not found, the examiner should so state.

4.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


